Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett Davis on 03 March 2022.
The claims have been amended as follows:
1. (Currently amended) A process of treating contaminated water containing acrolein comprising the steps of: adjusting the pH of said contaminated water containing acrolein to a first pH greater than 7.0 and converting a portion of said acrolein to 3-hydroxypropanal in the presence of ozone for a time sufficient to decompose a portion of said acrolein and said 3-hydroxypropanal and to obtain a partially treated water; and 
	lowering the pH of said partially treated water to a second pH below 7.0 in the presence of ozone for a sufficient length of time to decompose remaining acrolein and 3-hydroxypropanal in said partially treated water to obtain a treated water having less than 1 mg/L acrolein and 3-hydroxypropanal.
2. (Previously presented) A process of claim 1, wherein the first pH of the contaminated water containing acrolein is adjusted to a pH of about 8.0 to about 12.0 for a sufficient time period to convert a portion of said acrolein to 3-hydroxypropanal, 
3. (Currently amended) A process of claim 2, wherein the ozone comprises an ozone and air mixture with an ozone concentration of about 0.5 wt.% about 0.74-wt.%[[.]], based on the total weight of said contaminated water and acrolein , and where said ozone and air mixture is contacted with said contaminated water at an alkaline pH and partially treated water at an acidic pH.
	4. (Previously presented) The process in claim 3 wherein the partially treated water contains acrolein reaction products.
5. (Previously presented) The process in claim 4 wherein the contaminated water and partially treated water are treated at a temperature range from about 0 °C to 45 °C. 
6. (Currently amended) The process in claim[[_]] _ l_ wherein the acrolein reaction products include at least one additional product selected from acrylic acid and allyl alcohol.
	7. (Previously presented) The process in claim 6, wherein said contaminated and partially treated water is treated with said ozone by continuously sparging or bubbling said ozone through said contaminated and partially treated water in an amount effective to decompose said acrolein and acrolein reaction products.
	8. (Previously presented) The process in claim 7 wherein said process includes a step of mixing the contaminated water at said first pH within a reaction chamber, whereby mixing is achieved by at least one selected from the group consisting of stirring and a mechanical mixer.

	9. (Previously presented) The process of claim 7, wherein said ozone is an ozone and air mixture bubbled or sparged in said contaminated and said partially treated water at a rate of about 0.01 to about 100 grams of ozone per hour per liter of said contaminated and said partially treated water.
	10. (Currently amended) The process of claim 1, wherein said ozone is an ozone and air mixture and is continuously introduced into said contaminated water at said first pH and said partially treated water at said second pH at an ozone concentration of about 0.5 wt.% to about 0.74 wt.% in said air mixture based on the total weight of said contaminated water and said acrolein and total weight of said partially treated water and said remaining acrolein and 3-hydroxypropanal, respectfully.
	11. (Currently amended) The process of claim 1, wherein said ozone is introduced continuously to said contaminated water at said first pH at a rate sufficient and in an amount to decompose said acrolein and said 3-hydroxypropanal and said ozone introduction is continued to said partially treated water at said second pH.
	12. (Previously presented) The process of claim 1, wherein an acid is added to said partially treated water to lower the pH from said first pH to said second pH.
	13. (Original) The process of claim 12, wherein said acid is a mineral acid.
	14. (Original) The process of claim 1, wherein said contaminated water is industrial wastewater.
15. (Currently amended) A process for treating contaminated water containing acrolein, said process comprising the steps of:
	adjusting said contaminated water to an alkaline pH and converting a portion of said acrolein to 3-hydroxypropanal and continuously introducing ozone into said contaminated water in an amount and for a time sufficient to decompose a portion of said acrolein and said 3-hydroxypropanal in said contaminated water and to obtain a partially treated water, wherein said partially treated water is adjusted to an acidic pH; and
continuously introducing said ozone to said partially treated water to decompose remaining 3-hydroxypropanal in said partially treated water to inhibit conversion of said 3-hydroxypropanal to acrolein.
	16. (Original) The process of claim 15, wherein said alkaline pH of said contaminated water is pH 8.0 to pH 12.0.
17. (Original) The process of claim 16, wherein said alkaline pH of said contaminated water is pH 8.5 to 12.0.
18. (Original) The process of claim 17, wherein said acidic pH of said partially treated water is about pH 6.0 to about pH 2.0.
19. (Original) The process of claim 16, further comprising the step of adding a mineral acid to said partially treated water to adjust said partially treated water to about pH 6.0 to about pH 2.0.
20. (Currently amended) The process of claim 16, wherein said contaminated water has an acrolein content of about 10 to 13 mg/L, and said ozone is introduced to decompose said contaminants in said contaminated water in an amount to obtain an ozone concentration of about 0.5 wt.% to about 0.74 wt.% based on the total weight of said contaminated water, acrolein, and 3-hydroxypropanal.
21. (Currently amended) The process of claim 20, wherein said ozone is introduced to said contaminated water and said partially treated water at a rate of about 1.5 to 5 L/min, respectfully.
The following is an examiner’s statement of reasons for allowance: The claims remain distinguished for reasons of record. The amendments to claims 1, 3, 6, 10, 11, 15, 20 and 21 were made for purposes of mitigating 35 U.S.C. 112 (b) issues regarding inconsistent terminology, antecedent basis and grammatical clarity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
03/03/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778